                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFRIKAA HOLLOWAY,                                 Case No. 19-cv-01483-EMC
                                   8                    Plaintiff,
                                                                                           ORDER RE SUPPLEMENTAL
                                   9             v.                                        BRIEFING
                                  10     PETROCHEM INSULATION, INC.,                       Docket No. 28
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Afrikaa Holloway initiated this FCRA suit against Petrochem Insulation, Inc. on

                                  15   March 21, 2019. Ms. Holloway asserted the action on her own behalf and on behalf of a putative

                                  16   class. On September 24, 2019, the parties submitted a stipulation of dismissal to the Court. More

                                  17   specifically, the parties stipulated to a dismissal of Ms. Holloway’s individual claims with

                                  18   prejudice and the putative class claims without prejudice. No class action has been certified in this

                                  19   case.

                                  20                  Federal Rule of Civil Procedure Rule 23(e) requires the Court to
                                                      review and approve a proposed voluntary dismissal, settlement, or
                                  21                  other compromise of a certified class’s claims. The Ninth Circuit
                                                      has held that Rule 23(e) also applies to settlements before
                                  22                  certification, but in a much lighter form that does not entail “the
                                                      kind of substantive oversight required when reviewing a settlement
                                  23                  binding upon the class.” Diaz v. Trust Territory of Pac. Islands, 876
                                                      F.2d 1401, 1408 (9th Cir. 1989). Although there has been “some
                                  24                  uncertainty” about whether this holding applies in the wake of the
                                                      2003 amendments to Rule 23(e), courts in this district continue to
                                  25                  follow Diaz to evaluate the proposed settlement and dismissal of
                                                      putative class claims.
                                  26
                                  27   Dunn v. Teachers Ins. & Annuity Ass’n of Am., No. 13-cv-05456-HSG, 2016 U.S. Dist. LEXIS

                                  28   4338, at *9 (N.D. Cal. Jan. 13, 2016).
                                   1           Under Diaz, a court

                                   2                   inquire[s] into possible prejudice from (1) class members’ possible
                                                       reliance on the filing of the action if they are likely to know of it
                                   3                   either because of publicity or other circumstances, (2) lack of
                                                       adequate time for class members to file other actions, because of a
                                   4                   rapidly approaching statute of limitations, [and] (3) any settlement
                                                       or concession of class interests made by the class representative or
                                   5                   counsel in order to further their own interests.
                                   6   Diaz, 876 F.2d at 1408. “If, after considering these factors, a district court concludes that there is

                                   7   a risk of prejudicial or unfair impacts from the pre-certification settlement of putative class claims,

                                   8   Diaz also held that district courts may require notice to putative class members.” Dunn, 2016 U.S.

                                   9   Dist. LEXIS 4338, at *9.

                                  10           The Court orders the parties to file supplemental briefs and/or evidence regarding the Diaz

                                  11   factors. The briefs shall include a description of all publicity concerning this case and its filing.

                                  12   Either cross-briefs or a joint brief shall be filed within a week of the date of this order.
Northern District of California
 United States District Court




                                  13

                                  14           IT IS SO ORDERED.

                                  15

                                  16   Dated: September 25, 2019

                                  17

                                  18                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  19                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
